[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            DECEMBER 1, 2009
                                No. 09-11722                THOMAS K. KAHN
                            Non-Argument Calendar               CLERK
                          ________________________

                      D. C. Docket No. 08-21131-CR-FAM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

ROSA SERRANO,
a.k.a. Rosa Elena Tineo Duran,

                                                           Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (December 1, 2009)

Before CARNES, MARCUS and COX, Circuit Judges.

PER CURIAM:
      Monique A. Brochu, appointed counsel for Rosa Serrano, has moved to

withdraw from further representation of the appellant, because, in her opinion, the

appeal is without merit. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Serrano’s conviction and sentence are AFFIRMED.




                                           2